Rvuakd, Judge.
This caséis similar to the one decided at the last term of this court, State v. Roberts, alias Ward.
The case of Roberts, when first before this court, was reversed and remanded. So likewise was the case of the State v. Jones. Roberts was tried anew, and convicted of murder in the first degree. On appeal to this court, the judgment was affirmed. Jones, the present defendant, was also tried and convicted of murder in the first degree. He was found guilty, as principal in the second degree, of murder in the first degree..
With the exception of the point of the admissibility as a witness of an accomplice and co-indictee, this present case presents generally the same points as were passed upon in Roberts’ case.
The judgment of the court below is affirmed, and it is ordered that the Criminal Court do proceed to have the judgment carried into execution. The other Judges concur.